USCA11 Case: 19-14175    Date Filed: 03/30/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14175
                       ________________________

                   D.C. Docket No. 1:16-cv-01482-SCJ



THENI GURU KRISHNA TEXTILE MILLS, LTD,

                                                               Plaintiff-Appellee,

                                 versus

WORLD’S GLOBAL SOURCE, LLC,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (March 30, 2021)

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, and ED CARNES, Circuit
Judges.

PER CURIAM:
            USCA11 Case: 19-14175       Date Filed: 03/30/2021   Page: 2 of 5



         World’s Global Source (WGS) appeals from judgment in favor of Krishna

Textile Mills (ATK). Because we write for the parties and the district court, all of

whom are familiar with this case, we will not belabor the procedural history and

facts.

         WGS raises three issues. One is based on its contention that the district

court erred by denying WGS summary judgment on ATK’s quantum meruit and

unjust enrichment claims. That contention is barred by the well-established rule

that issues arising from denials of summary judgment do not survive a trial of the

case to final judgment. See Pensacola Motor Sales, Inc. v. E. Shores Toyota, LLC,

684 F.3d 1211, 1219–20 (11th Cir. 2012).

         WGS argues that we should not apply that rule because there were three

claims against it in the case at the time it was denied summary judgment. And it

got summary judgment on the corporate guaranty claim. As a result, if it had also

gotten summary judgment on the quantum meruit and unjust enrichment claims,

WGS would not have had to go to trial on any of ATK’s claims. And if there had

been no trial, ATK would not have had an opportunity to amend its complaint to

add the breach of contract claim. And if ATK had not had that opportunity to

amend, there would have been no judgment against WGS on the breach of contract

claim. Maybe, but there is no authority for a collateral damage exception to the




                                            2
          USCA11 Case: 19-14175        Date Filed: 03/30/2021   Page: 3 of 5



rule that issues arising from the denial of summary judgment do not survive trials

that result in final judgment.

      The second issue WGS raises concerns the district court allowing ATK to

amend its complaint during the first part of the trial. That happened when WGS

moved for judgment as a matter of law at the end of ATK’s presentation of its case.

ATK responded by moving under Federal Rule of Civil Procedure 15(b) to amend

its complaint to conform to the evidence, a motion the court granted. The

amendment added a breach of contract claim based on the purchase orders and

invoices. WGS contends that was an abuse of discretion because the evidence

presented at trial was relevant to the unjust enrichment and quantum meruit claims

as well as the newly added breach of contract claim. But there is no requirement

that a claim-adding amendment cannot be granted unless it is based on evidence

that is irrelevant to any claim already in the case.

      WGS argues that the court’s action in allowing the claim to be added was

prejudicial, but that argument has no basis. The district court recessed the bench

trial for four-and-a-half weeks so that WGS would have plenty of time to prepare

for the new claim. See Doe #6 v. Miami-Dade County, 974 F.3d 1333, 1340 (11th

Cir. 2020) (“Prejudice in Rule 15(b)’s context means a lack of opportunity to

prepare to meet the unpleaded issue.”) (cleaned up) (quotation marks and citation

omitted). And WGS was well aware of the breach of contract, having argued that


                                           3
              USCA11 Case: 19-14175    Date Filed: 03/30/2021    Page: 4 of 5



the unjust enrichment and quantum meruit claims ought to be rejected because it

was really a breach of contract case. A party should not be heard to complain

when a court allows an amendment to conform the case to what that party has

asserted is its true nature. Nor should a party be heard to complain that it was

prejudiced because an amendment allowed a meritorious claim to be asserted

against it.

       The third issue is WGS’s contention that the district court abused its

discretion by denying its motion to exclude the 88 documents –– purchase orders,

invoices, and proofs of delivery –– that proved ATK’s breach of contract claim.

The motion to exclude was based on those documents not being produced during

the discovery period but only a short time before (the first part of) the bench trial

began. As the district court reasoned, all of the purchase orders were generated by

WGS and the other documents were sent to it during the life of the contract. We

would add that WGS had plenty of time to examine the documents during the four-

and-a-half week recess the district court granted between the first and second parts

of the bench trial. The ATK witness who testified about the documents was cross-

examined by WGS not only during the first part of the trial but also during the

second part.

       The district court applied the Federal Rules of Civil Procedure the way that

Rule 1 provides courts should apply them: “These rules . . . should be construed,


                                           4
            USCA11 Case: 19-14175            Date Filed: 03/30/2021        Page: 5 of 5



administered, and employed by the court and the parties to secure the just, speedy,

and inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.

The court did not abuse its discretion in doing so.

       AFFIRMED.1




       1
         This appeal originally was scheduled for oral argument but the panel unanimously
agreed to take the case on the briefs after the parties jointly moved for it to do so. See 11th Cir.
R. 34-3(f).
                                                  5